DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
Applicant’s election without traverse of Group I, (claims 1-7) in the reply filed on January 6th, 2021 is acknowledged. Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second opening at a position overlapping the drain electrode” of claim 4 and the “third opening at a position overlapping the second stepped portion” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomyo (US 2017/0148834 A1).

With respect to claim 1, Tomyo teaches an active matrix substrate 100 in at least Figs. 1-5 comprising: 
a substrate 11 (see Fig. 1a and paragraphs 49, 72); 

a gate insulating film 13 covering the gate electrode 12 (see Figs. 1a, 4b, and paragraphs 49, 75, 76); 
a semiconductor layer 14 disposed on the gate insulating film 13 and overlapping the gate electrode 12 in a plan view (see Figs. 1a, 4c, and paragraphs 46, 77, 78); 
a source electrode 16 disposed on the gate insulating film 13 and overlapping a part of the semiconductor layer 14 (see Figs. 1a, 4d, and paragraphs 49, 85-88); 
a drain electrode 18 disposed on the gate insulating film 13 and separated from the source electrode 16 on the semiconductor layer 14 (see Figs. 1a, 4d, and paragraphs 49, 85-88); and 
a first insulating film 15 covering the source electrode 16, the drain electrode 18, and the semiconductor layer 14 (see Figs. 1a, 4e, and paragraphs 49, 89-91), 
wherein the gate insulating film 13 includes a first stepped portion (part of 13 over and on the right side of 12) in a portion covering a peripheral portion of the gate electrode 12 when the substrate 11 is viewed from a normal direction (see Figs. 1a, 4b, and paragraphs 49, 75, 76), and 
the first insulating film 15 includes a first opening 17c at a position overlapping a portion of the first stepped portion (part of 13 over and on the right side of 12) that is not covered with both the source electrode 16 and the drain electrode 18 in a plan view (see Figs. 1a, 4f, and paragraphs 92, 93).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomyo (US 2017/0148834 A1) and Fang et al. (US 2016/0359054 A1; hereinafter Fang).

With respect to claim 2, Tomyo discloses the active matrix substrate according to claim 1, further comprising: a second insulating film (etch stop film) on the semiconductor layer 14 and covering the gate insulating film 13, wherein the source electrode 16 and the drain electrode 18 are disposed on the second insulating film (etch stop film) (see Figs. 1a, 4c, 4d, and paragraphs 49, 85-88). 
Tomyo does not explicitly disclose the second insulating film including two contact holes, or wherein the source electrode and the drain electrode are in contact with the semiconductor layer in the two contact holes, and the second insulating film 
Fang discloses an array substrate in at least Figs. 2-10, further comprising a second insulating film 401 including two contact holes (source and drain contact holes), wherein a source electrode 502 and a drain electrode 501 are in contact with a semiconductor layer 301 in the two contact holes (source and drain contact holes), and the second insulating film 401 includes a step (part of 401 over and on the right side of 102) at a position overlapping a first opening 1001 in a portion covering a first stepped portion (part of 201 over an on the right side of 102) in a plan view (see Figs. 2-10 and paragraphs 55, 56, 62-68, 88-90; overlapping as the layers extend over the level of other layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second insulating film of Tomyo would include two contact holes, wherein the source electrode and the drain electrode are in contact with the semiconductor layer in the two contact holes, and the second insulating film includes a step at a position overlapping the first opening in a portion covering the first stepped portion in a plan view as taught by Fang because Tomyo contemplates such a configuration with the etch stop film formed between the semiconductor layer and the source and drain electrodes and such a configuration would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I). Additionally, one of ordinary skill in the art hoping to reproduce the TFT Tomyo including the etch stop film contemplated in paragraphs 49 of Tomyo would look to Fang for such a teaching because such a .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomyo (US 2017/0148834 A1) in view of Kuwabara et al. (US 2009/0073325 A1; hereinafter Kuwabara).

With respect to claim 4, Tomyo discloses the active matrix substrate according to claim 1, wherein the source electrode 16 and the drain electrode 18 include a first metal layer and a second metal layer layered on the first metal layer and different from the first metal layer (see Fig. 1a, 4d, and paragraphs 86-88), the first insulating film further includes a second opening at a position overlapping the drain electrode in a plan view, and the first metal layer is in contact with the semiconductor layer 14 and the gate insulating film 13 and has a lower etching resistance against an etchant containing hydrofluoric acid than an etching resistance of the second metal layer (see Figs. 1a, 4d, and paragraphs 86-88; also see paragraphs 87 of the applicant’s original specification; same materials same properties).
Tomyo does not disclose wherein the first insulating film further includes a second opening at a position overlapping the drain electrode in a plan view.
Kuwabara discloses an active matrix substrate in at least Figs. 7 and 8 wherein a first insulating film 319 further includes a second opening (one of 309) at a position overlapping a drain electrode 307 in a plan view (see Figs. 7A-8 and paragraphs 71, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active matrix substrate of Tomyo so that the first insulating film further includes a second opening at a position overlapping the drain electrode in a plan view as taught by Kuwabara because such a configuration provides an even thickness of a wiring by reducing a partial depression and also ensures contact resistance (see paragraphs 38). Additionally, it would have been obvious to one of ordinary skill in the art that before the effective filing date of the claimed invention that the first insulating film further would include a second opening at a position overlapping the drain electrode in a plan view since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 VI B).

With respect to claim 5, Tomyo and Kuwabara discloses the active matrix substrate according to claim 4, further comprising: a gate wiring line 12 connected to the gate electrode 12; and a source wiring line 16 intersecting the gate wiring line 12 and connected to the source electrode 16, wherein the gate wiring line 12 is covered with the gate insulating film 13, the gate insulating film 13 includes a second stepped portion (part of 13 over and on the left side of 12) in a portion covering a peripheral portion of the gate wiring line 12 when viewed from a normal direction of the substrate 11 (see Tomyo: Fig. 1a, 1b, 4b, and paragraphs 49, 50, 75, 76), and the first insulating film 319 further includes a third opening (another of 309) at a position overlapping the second .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomyo (US 2017/0148834 A1) in view of Hayashi et al. (US 2010/0059804 A1; hereinafter Hayashi).

With respect to claim 6, Tomyo discloses the active matrix substrate according to claim 1, further comprising: a (bottom) electrode 72 connected to the drain electrode 18; a photoelectric conversion element 62 disposed on the electrode 72; and an (top) electrode 64 disposed on the photoelectric conversion element 62 (see Figs. 1a, 5a-5d, and paragraphs 46, 48, 50, 52, 53, 56, 93).
Tomyo does not explicitly disclose wherein the bottom the top electrodes are cathode and anode electrodes respectively. 
Hayashi discloses a photoelectric conversion device in at least Fig. 2 wherein a bottom electrode 10 is a cathode electrode and a top electrode 12 is an anode electrode (see Fig. 2 and paragraphs 47, 50, 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the bottom electrode and the top electrode of Tomyo would be a cathode electrode and an anode electrode respectively as taught by Hayashi because it is well known in the art that the electrodes of a photodiode are a cathode and an anode (see MPEP 2144 I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomyo (US 2017/0148834 A1) in view of Mori et al. (US 2017/0154916 A1; hereinafter Mori).

With respect to claim 7, Tomyo discloses an imaging panel 110 comprising: the active matrix substrate 100 according to claim 1 (see rejection of claim 1 above); and a scintillator 66 configured to convert an emitted X-ray (see Figs. 1-3 and paragraphs 44, 55, 56, 60). into fluorescence.
Tomyo does not explicitly disclose wherein the scintillator is configured to convert an emitted X-ray into fluorescence. 
Mori discloses an X-ray imaging system in at least Figs. 1-3 wherein a scintillator 13 is configured to convert an emitted X-ray into fluorescence (see Figs. 1-3 and paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the scintillator of Tomyo would be configured to convert an emitted X-ray into fluorescence as taught by Mori because it is well known in the art that a scintillator emits fluorescent light when irradiated by the X-rays (see paragraph 39 and MPEP 2144 I).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference teaches a similar thin film transistor structure with a gate insulating film including a stepped portion in a portion covering a 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        


/SUE A PURVIS/           Supervisory Patent Examiner, Art Unit 2829